Citation Nr: 1129652	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for PTSD.

The Veteran provided testimony before a decision review officer at the RO in April 2008; and before the undersigned at the RO in February 2010.  A transcript of each hearing is of record.  

In March 2010 the Board remanded the claim for additional development.  The case has been returned now for further appellate action; unfortunately, the requested development has not been completed and a remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's prior remand, the Veteran was afforded a VA examination in September 2010.  While the VA examiner explained how the DSM IV criteria for PTSD had not been demonstrated, the opinion that currently diagnosed depressive disorder was not etiologically related to service was not supported by a rationale.  Furthermore, the examiner did not appear to consider the Veteran's reports that his symptoms began in service and have continue since.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).


In its March 2010 remand, the Board also instructed that the agency of original jurisdiction (AOJ) should review the Veteran's file, prepare a summary of the claimed stressors, and the summary and other supporting documents to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to obtain any information that might corroborate the alleged stressors of mortar attacks at Chu Lai in February and March 1970 and the death of one service member as a result.  

The claims file does not demonstrate that the JSRRC was contacted to attempt to corroborate the reported stressors.  Given the finding that the Veteran does not meet the criteria for a PTSD diagnosis, the failure to comply with the remand instructions does not appear to be prejudicial to the Veteran.  See 38 C.F.R. § 3.304(f) (2010) (providing that service connection for PTSD requires a diagnosis of the disorder in addition to credible supporting evidence of the stressor).  This development might be necessary; however, if evidence of a diagnosis of PTSD was received while this appeal is in remand status.  Cf. 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) (providing that in some circumstances a stressor based on fear of hostile military action may be supported by the findings of a VA psychologist or psychiatrist).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the examiner who conducted the September 2010 VA examination to obtain clarification consistent with this remand.  If the September 2010 examiner is unavailable, the Veteran should be scheduled for a new VA psychiatric examination to obtain the requested opinions.

The examiner should provide a rationale for the opinion that the current depressive disorder is unrelated the Veteran's military service.  

If an opinion is being provided by an examiner other than the September 2010 examiner, the examiner should opine as to whether it is at least as likely as not that any current psychiatric disability, including currently diagnosed depressive disorder not otherwise specified, at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to a disease or injury in service.

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.

The rationale for all opinions should be provided.  
  
The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his accounts must be considered in formulating the requested opinions.

If the examiner rejects the Veteran's reports, the reason for doing so must be provided.

2.  If evidence is received showing that the Veteran meets the criteria for a diagnosis of PTSD, the RO or AMC should consider whether it is necessary to prepare a summary of the Veteran's claimed stressors, to ask the JSRRC to provide any information that might corroborate the Veteran's alleged stressors of mortar attacks at Chu Lai in February and March 1970 and the death of one service member as a result.  

3.  The RO or AMC should review the examination report to insure that it contains all information and opinions requested in this remand.

4.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  The SSOC should reflect consideration of the amendments to 38 C.F.R. § 3.304(f), pertaining to stressors based on fear of hostile military action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


